Fish, C. J.
1. Although the presiding judge had approved the brief of evidence filed with a motion for a new trial, yet where on the hearing of the motion counsel for the movant presented an amendment thereto, complaining of the admission of certain evidence, and the adverse counsel objected to the approval of a recital therein, and although counsel for the movant stated that his recollection was clear on the subject, while neither counsel for the respondent nor the judge was clear in his recollection, a reversal is not required because the judge sent for the official stenographer, had him to examine his notes, and corrected the recitals of the ground of the motion and the brief of evidence, as to the evidence in question, in accordance with the stenographic report as to the same.
2. Under the recitals of the ground for new trial set forth in such amendment and the note of the judge appended thereto, it can not be held that a reversal is necessary.
3. The evidence amply supported the verdict, and there was no error in refusing a new trial. Judgment affirmed.

All the Justices concur.

Glessner & Park, for plaintiff in error,
cited 97 Ga. 426.
John C. Hart, attorney-general, and J. A. Laing, solicitor-general, by Reuben R. Arnold, contra.